DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 5-7, 9, 11, 18-19, 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over HAYLER (GB 2537104 A) in view Masuda et al. (US 20070068372 A1)
	Regarding claim 1, HAYLER discloses a transducer apparatus for an edge-blown aerophone (See Abstract. Note, typically, an edge-blown aerophone is mouth-blown by the performer, which produces sound by air being directed against sharp edge. As such, “a blown musical instrument 12 such as a … flute …” reads on an edge-blown aerophone), having a blowing hole (e.g., the aperture in the body 12 which connects to the end portion 40 of the device 50 as shown in Fig. 3, see page 12, line 28 – page 13, line 4) and a resonant chamber (12, see page 10, lines 6-7), the transducer apparatus comprising: transmitter (64 in Fig. 6) configured to deliver a sound signal to the resonant chamber of the aerophone via (i.e., with the aid of) said blowing hole (page 10, lines 6-
	HAYLER does not mention: said blowing hole is an aerophone embouchure hole; said transmitter is an aerophone speaker; said receiver is an aerophone microphone.
	Masuda discloses a transducer apparatus (801 in Fig. 11) attached to an edge-blown aerophone instrument (e.g., flute 10), comprising: a housing embouchure hole (by inherency, transducer apparatus or mouthpiece 801 must have an embouchure hole through which the player can blow air to play the instrument), wherein the housing 
In view of Masuda, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to apply the HAYLER’s transducer apparatus (50) to the flute instrument of Masuda, with minor modification such as mating the end portion 40 with the embouchure hole of the Masuda’s flute, to arrive the claimed invention. Doing so would provide an improved edge-blown aerophone instrument  that is able to electronically/digitally process and control the sound to be output by the receiver (HAYLER, page 21, lines 6-25).
The teaching of Masuda further includes: said transducer apparatus comprising an aerophone speaker used as a transmitter (para. 0083); and an aerophone microphone used as a receiver (para. 0059).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to substitute Masuda’s aerophone speaker and aerophone microphone for the HAYLER’s transmitter and receiver in order to make the transducer more cost-effective. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious. See MPEP 2144.06.II.
Regarding claims 5, 7 and 9, HAYLER discloses the claimed invention (Fig. 6).
Regarding claim 6, HAYLER discloses: wherein the housing further comprises a vent passage (44) via which the partly uncovered embouchure hole is linked to atmosphere.  
Regarding claim 11, HAYLER discloses a transducer apparatus for an edge-blown aerophone, the edge-blown aerophone having a removable head joint (i.e., the 
Regarding claim 18, HAYLER discloses the claimed invention (page 14, lines 18-25).  
Regarding claim 19, HAYLER discloses the claimed invention (page 14, lines 1-16).  
Regarding claim 21, HAYLER discloses the claimed invention (page 13, lines 25-29).  	Regarding claim 23, the combination of HAYLER and Masuda renders the claimed invention obvious (see discussion for claim 1 above).
Regarding claims 24-25, HAYLER discloses the claimed invention (page 14, lines 1-16; page 15, lines 19-26).  
4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HAYLER in view Masuda et al. further in view of Fujii (US 20070144336 A1).
Regarding claim 8, HAYLER does not mention explicitly: wherein the common housing for the aerophone speaker and the aerophone microphone is independent from the housing which provides the lip plate, the housing embouchure hole, and the sensor passages.
Fujii discloses a transducer apparatus for an edge-blown aerophone comprising a housing for a plurality of sensors (11, 14) and a housing having lip plate, wherein the 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the housing in the combination of HAYLER and Masuda as taught by Fujii. Doing so would provide a benefit such as encapsulating the sensor modules from moisture brought in during playing of the instrument.
5.	Claims 10, 15-17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over HAYLER in view Masuda et al. further in view of Clement et al. (US 4038895 A).
Regarding claim 10, HAYLER does not mention: one or more electric or electronic buttons mounted on the aerophone which are configured to be in communication with the electronic processor and which enable a player to select a harmonic to be generated by the transducer apparatus.
Clement discloses an aerophone instrument ("horn" 10 in Fig. 1), comprising: a blowing hole (31), a chamber (11), one or more electric or electronic buttons (14) mounted on the aerophone instrument which are configured to be in communication with an electronic processor (Fig. 7) and which enable a player to select a harmonic to be generated by the aerophone instrument (col. 6, lines 44 – col. 8, line 6).
It would have been obvious to one ordinary skill in the art to incorporate Clement’s teaching of electric or electronic buttons into the combination of HAYLER and Masuda to arrive the claimed invention. Doing so would provide an improved breath pressure actuated electronic musical instrument which allow a player to inject special sound effects or qualities into an instrument voice without undue practice for prolonged 
Regarding claims 15 and 17, the combination of HAYLER and Masuda discloses the claimed invention (see discussion for claim 1 above) except: one or more electric or electronic buttons mounted on the aerophone which are configured to be in communication with the electronic processor and which enable a player to select a harmonic to be generated by the transducer apparatus. However, as discussed for claim 10 above, the combination of HAYLER, Masuda and Clement renders the claimed invention obvious.
Regarding claims 16 and 26, the combination of HAYLER and Masuda discloses the claimed invention (see discussion for claim 11 above) except: one or more electric or electronic buttons mounted on the aerophone which are configured to be in communication with the electronic processor and which enable a player to select a harmonic to be generated by the transducer apparatus. However, as discussed for claim 10 above, the combination of HAYLER, Masuda and Clement renders the claimed invention obvious.
6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over HAYLER in view Masuda et al. further in view of Vassilev (US 20140224100 A1).
Regarding claim 20, HAYLER does not mention: wherein the excitation signal is an exponential chirp, and wherein the electronic processor is configured to process the aerophone microphone signal to provide the frequency spectrum thereof, and to compare the frequency spectrum to sets of frequency spectra held in the memory device to determine the match.  

It would have been obvious to one ordinary skill in the art to incorporate Vassilev’s teaching of excitation signal generation and microphone signal processing into the combination of HAYLER and Masuda to arrive the claimed invention. Doing so would allow for it to be used not only in music instruments but also in other applications as in human interaction devices where the state of the acoustic system of an object the user interacts with can be identified and used as input (Vassilev, para. 0010). 
7.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over HAYLER in view Masuda et al. further in view of Kunimoto (US 5131310 A).
Regarding claim 22, HAYLER does not mention: wherein the processor is configured to implement a cycle in which a first excitation signal is produced that includes a first mixture of frequencies, then a frequency spectrum of the resulting aerophone microphone signal is analyzed ana
Kunimoto discloses musical tone synthesizing apparatus, comprising: a processor configured to implement a cycle in which a first excitation signal is produced that includes a first mixture of frequencies, then a frequency spectrum of the resulting aerophone microphone signal is analyzed by the processor to give a first indication of the played musical note, next the processor adapts the first mixture of frequencies of the excitation signal based on the first indication of the played musical note to thereby produce a second adapted excitation signal for a second mixture of frequencies, then the processor outputs the second adapted excitation signal and the resulting aerophone microphone signal is analysed by the processor to give a second indication of the played musical note which is used by the processor to 9Attorney Docket No. 2763 6-50209 determine the musical note to be synthesized (col. 5, lines 1-17).  
It would have been obvious to one ordinary skill in the art to incorporate Kunimoto’s teaching of the processor’s functionality for determining the musical note to be synthesized into the combination of HAYLER and Masuda to arrive the claimed invention. Doing so would make possible the conduction of musical tone synthesis based on the actual tone generation mechanism of an acoustic musical instrument and also make possible the swift, with respect to the beginning of musical tone operation, and certain generation of musical tones (Kunimoto, col. 2, line 66 – col. 3, line 4). 

Allowable Subject Matter
8.	Claims 2-4 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
9.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 2-4 and 12-14 is the inclusion of the limitation of: a plurality of sensor passages and a plurality of respective breath outlets, each sensor passage connecting the housing embouchure hole to a respective breath outlet provided by the housing, wherein the breath sensor is one of a plurality of breath sensors, each one of the plurality of breath sensors being located in a respective sensor passage, wherein the electronic processor is configured to receive signals from each of the breath sensors, and wherein during use of the apparatus: the sensor passages direct breath of a player from the independent housing embouchure hole to the breath outlets; and the breath sensors provide signals to the electronic processor, the signals indicative of breath strength in each of the sensor passages. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837